DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
2. 	Per Applicants’ response received 06/24/2022, a provisional election was made with traverse to prosecute Species I, claims 1-8 and 10-11. Claim 9 is withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicants’ argument about the traversal are noted by the examiner. However, the examiner’s position is that: As discussed in details in previous Office action, the instant application contains claims directed to patentably distinct species of the claimed invention. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species (see the two different embodiments illustrated by Figs. 1-8 and Figs. 9-15 of Applicant’s originally filed disclosure). In addition, these species are not obvious variants of each other based on the current record. According MPEP (see MPEP 806.04(b)), where there is no disclosure of relationship between species, they are independent inventions and election of one invention following a requirement for restriction is mandatory even though application disagrees with the examiner. Since the species are directed to independent inventions, restriction is proper and made final pursuant to 35 U.S.C. 121, and it is not necessary to show a separate status in the art or separate classification (MPEP 808.01(a)).
The requirement is still deemed proper in view of the office action mailed 01/24/2022, and is therefore made FINAL.


Claim Objection
3.	Claim 11 is objected to because of the following informalities:
In Claim 11, it is unclear whether “the body” refers to the first body or the second body as recited in claims 1 and 8. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1, 8, and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saputo (US 4671158 A).
	Regarding claim 1, Saputo discloses a drum damper (10, Figs. 1-2), comprising: a first body (combination of 12/14) having a first surface (53) and a second surface (the outer surface of rod 44), comprising: a slot (46); and a fader button (50) positioned on the first surface of the first body and configured to slide along the slot (col. 3, lines 21-26); a second body (combination of 36/38) connected with the second surface of the first body and configured to releasably attach with a drum (col. 3, lines 46-48); and flexible bodies (34) connected with the second body, configured to dampen sound or vibration from a drum head and be in contact with the drum head (Abstract; col. 3, lines 39-54), and connected with the fader button through the slot (Fig. 2), wherein when the fader button slides along the slot, the flexible bodies increase or reduce surface area contact with the drum head (col. 3, lines 21-26).  
	Regarding claim 8, Saputo discloses: wherein the fader button is configured to control an amount of surface area contact between the flexible bodies and the drum head (col. 3, lines 21-26).  
	Regarding claim 10, Saputo discloses: wherein the first body is rotatably coupled (i.e., the damper 10 can be mounted to the drum shell at any position along the circumference of the rim 18) with the aperture (e.g., rim 18) of the drum shell at a swivel (col. 2, lines 61-64; col. 3, lines 10-12: by inherency, the first body is coupled with the drum shell at a swivel, i.e., “a coupling between two parts enabling one to revolve without turning the other”). 
	Regarding claim 11, Saputo discloses: wherein the first body is fixedly coupled with the aperture of the drum shell wherein rotational motion is restricted (col. 2, lines 61-64; col. 3, lines 10-12).



Allowable Subject Matter
6.	Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
7.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claim 2 is the inclusion of the limitation that: wherein the second body comprises: a clip configured to releasably connect the second body with a top surface of a drum rim wherein the flexible bodies are configured to contact a top surface of the drum head. It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
The primary reason for the allowance of claim 3 is the inclusion of the limitation that: wherein the second body comprises: a slot configured to releasably attach with one or more screws of an internal surface of a drum shell wherein the flexible bodies are configured to contact a bottom surface of the drum head. It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
The primary reason for the allowance of claims 4-6 is the inclusion of the limitation that: wherein the first body includes teeth and the second body includes teeth, and wherein the teeth of the first body and the teeth of the 3 Response to Election/Restriction ActionE-Filed Attorney Docket No: SNARE-01002US6/24/2022 12:49 PMsecond body are interfaceable, wherein when the teeth of the first body and the teeth of the second body interface, rotational movement between the first body and the second body is restricted. It is this limitation found in each of the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim 7 is the inclusion of the limitation that: wherein the flexible bodies comprise: a first flexible body configured to contact the drum head; a second flexible body configured to provide support for the first flexible body; and a third flexible body connected with the second body and configured to connect together the first flexible body and the second flexible body, wherein when the fader button slides along the slot, the first flexible body and the second flexible body move in unison. It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837